 1                                                 THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9
     UNITED STATES OF AMERICA,                    )   No. CR19-080RAJ
10                                                )
                     Plaintiff,                   )
11                                                )   ORDER GRANTING UNOPPOSED
                v.                                )   MOTION TO CONTINUE
12                                                )   PRETRIAL MOTIONS DEADLINE
     BRYAN E. SARNOWSKI,                          )
13                                                )
                     Defendant.                   )
14                                                )
15          THIS MATTER having come before the Court on defendant’s unopposed
16   motion for a continuance of the pretrial motions deadline, and the Court having
17   considered the facts set forth in the motion, GRANTS the motion (Dkt. #19).
18   All pretrial motions, including motions in limine, shall be filed no later than

19   September 23, 2019.

20          IT IS SO ORDERED.
            DATED this 10th day of September, 2019.
21
22
23
                                                       A
                                                       The Honorable Richard A. Jones
24                                                     United States District Judge

25
26

      ORDER GRANTING UNOPPOSED                                    FEDERAL PUBLIC DEFENDER
      MOTION TO CONTINUE PRETRIAL                                    1601 Fifth Avenue, Suite 700
      MOTIONS DEADLINE                                                 Seattle, Washington 98101
      (Bryan E. Sarnowski; CR19-080RAJ) - 1                                       (206) 553-1100
